Citation Nr: 0816154	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
patellofemoral syndrome of the right knee.

2. Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1990.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for a low back disability and a 
left ankle disability on a direct and secondary basis.  The 
veteran timely filed a Notice of Disagreement (NOD) in July 
2004.  The RO provided a Statement of the Case (SOC) in July 
2005 and thereafter, in October 2005, the veteran timely 
filed a substantive appeal.  

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board would keep the record 
open for a period of 30 days for the submission of additional 
evidence.

During the hearing, the veteran raised a claim for increased 
rating of service-connected patellofemoral syndrome of the 
right knee.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1. The service medical records indicate that the veteran 
sustained a left ankle injury during service and was treated 
for an ankle sprain; however, there is no current diagnosis 
of an ankle disability, and there is no competent evidence 
that links the ankle condition to any incident of service. 


2. There is one isolated complaint of back pain in the 
service medical records but there is no indication of a back 
injury; there is no current diagnosis of a back disability; 
and there is no competent evidence that links the low back 
condition to any incident of service. 


CONCLUSIONS OF LAW

1. A low back disability was not incurred or aggravated 
during active service; a low back disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

2. A left ankle disability was not incurred or aggravated 
during active service; a left ankle disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  



a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The February 2004 letter from the RO satisfies these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
This correspondence made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  It additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims, and also asked the veteran to provide 
VA with any medical reports in his possession.  

The February 2004 RO letter also informed the veteran about 
the type of evidence needed to support a direct service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during  
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  The RO failed, however, to 
apprise the veteran of the type of evidence required to 
substantiate his secondary service connection claims.  Where 
such an error occurred, the Board must presume the error to 
be prejudicial, and VA bears the burden of rebutting said 
presumption. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007). 

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id. at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

In the instant case, while the RO failed to apprise the 
veteran of the evidence needed to substantiate his service 
connection claims on a secondary basis, the Board finds that 
no prejudice to him resulted, as he has demonstrated actual 
knowledge of this information, as reflected in his September 
2007 correspondence, where he requested that the Board 
reconsider "my claim for service connection for left ankle 
as secondary to the service connected disabilities of 
patellofemoral syndrome, right knee and service connected 
disabilities for lower back problem as secondary to the 
service-connected disability of patellofemoral syndrome, 
right knee."  See Dalton, 21 Vet. App. at 30 (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  See 38 C.F.R. § 3.310 (2007); Allen 
v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).  
Accordingly, the prejudice presumed as a result of the 
deficient VCAA notice has been rebutted.  The Board also 
notes that the regulation pertaining to secondary service 
connection (38 C.F.R. § 3.310) was included and discussed in 
the Supplemental Statement of the Case sent to the veteran 
and his representative.

The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
February 2004 letter.  However, the RO did supply notice of 
these elements in a March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the June 2004 RO decision that is the subject of this appeal 
in its February 2004 letter.  As noted above, however, the RO 
did not supply notice of the two Dingess elements until March 
2006, approximately two years after the RO decision.  
However, the claim was readjudicated after all of the notice 
was provided.  See November 2007 supplemental statement of 
the case; Mayfield v. Nicholson, 444  F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  The presumption 
of prejudice is therefore rebutted.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  The veteran exercised his right to a hearing and 
provided sworn testimony in March 2008.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 






II. Laws and Regulations

a. Direct Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background

March 1989 treatment notes disclose that the veteran injured 
his back while playing basketball.  There was pain on 
palpation between the cervical spine and the right shoulder 
blade that increased with movement of the right arm.  An X-
ray of the cervical spine was normal.  The diagnosis was 
shoulder and back pain.  The clinician prescribed a muscle 
relaxer and referred him to physical therapy.

An August 1990 treatment note indicates that the veteran 
injured his left ankle while walking down some stairs.  There 
was slight swelling and a "good deal" of ankle inversion.  
Plantar flexion was zero to 5 degrees.  There was minimal 
tenderness over the distal border of the lateral [illegible].  
The assessment was a Grade I sprain.  The clinician 
prescribed ice, ankle exercises, and stretching.  

September 1990 treatment notes indicate that the veteran 
continued to complain of pain and swelling in his left ankle.  
The assessment was a slow resolving left ankle sprain.  The 
veteran was advised to continue his exercises. 

An August 1990 Report of Medical Examination for Separation 
reveals that there was still some tenderness of the left 
ankle, however, the range of motion was within normal limits.  

The veteran submitted to a VA examination in February 2006.  
The veteran complained of pain, stiffness, and occasional 
swelling of the left ankle.  He reported that the pain was 
worse with prolonged standing.  The pain was relieved with 
over-the-counter medication.  The veteran denied any 
weakness, fatigability, lack of endurance, or instability.  
He reported flare-ups that occured once or twice a week, and 
stated that he had minimal functional impairment during these 
episodes.  He denied using any assistive devices.  The 
veteran also complained of pain and stiffness in the lumbar 
area without radiation down to the legs.  Cold weather was a 
precipitating factor.  He was able to walk one block without 
pain.  He reported difficulty driving for a prolonged time, 
as well as limitations on walking and getting dressed.  The 
pain, which he described as mild, was relieved with over-the-
counter medication.  There was no functional impairment 
during flare-ups.  He denied any weakness, numbness, 
tingling, bladder or bowel complaints, or erectile 
dysfunction.  The veteran denied using any assistive devices.  

Upon physical examination, the clinician noted a normal, non 
antalgic gait with no limitation in the functional capacity 
to stand or walk.  There was no evidence of swelling, 
redness, heat, or deformities in the ankle.  There was full 
range of motion and no pain, weakness, or fatigability after 
repetitive use.  However, joint function was additionally 
limited by pain after repetitive use.  An X-ray was normal.  
There was minimal tenderness in the paravertebral muscles and 
no evidence of spasms, weakness, fatigability, or lack of 
endurance after repetitive use.  There was full range of 
motion of the thoracolumbar spine.  A neurological 
examination was normal.  The veteran denied any 
incapacitating episodes in the previous 12 months.  An X-ray 
was normal.  

The clinician, after reviewing the claims file, determined 
that the lower back condition "is less likely related to the 
service-connected patellofemoral syndrome of the right 
knee."  He noted that while the veteran sought medical 
attention several times for his left ankle sprain while in-
service, "there is no history of any major complications 
related with that."  The clinician further opined that the 
left ankle condition "is also not related to the 
patellofemoral syndrome."  

During the March 2008 hearing, the veteran testified that his 
knee disability "didn't help" his back and ankle problems 
due to the fact that he favors his right knee when walking.  
He also stated that he hurt his ankle during service while 
walking down some stairs.  The veteran indicated that he has 
not sought medical treatment for either condition since 
service.

b. Discussion

Direct Service Connection

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a left ankle 
disability on a direct basis.  The veteran was treated for 
complaints of left ankle pain on several occasions during 
service and was diagnosed as having an ankle strain.  
However, the medical evidence does not show that he has a 
current ankle disability.  The only competent opinion that 
addresses such a causal relationship, which is included in 
the February 2006 VA medical examination report, weighs 
against the claim.  The opinion was based upon a review of 
the relevant medical evidence in the claims file and 
supported by a rationale with citation to the clinical 
record.  There is no contrary competent opinion of record.

The Board determines that the evidence also preponderates 
against the veteran's claim for service connection for a back 
disability on a direct basis.  The veteran was treated for an 
isolated complaint of back pain during service.  However, he 
was not diagnosed as having a back disability.  In addition, 
the medical evidence does not show that he has a current back 
disability.  

In further support of these conclusions, the Board notes 
that, as acknowledged by the veteran during the March 2008 
hearing, there is an absence of records showing treatment for 
either an ankle or a back disability since the veteran 
separated from service in 1990, which is a gap of more than 
17 years.  To the extent that the veteran is contending that 
he has had back and ankle pain since service reflects 
continuity of symptomatology (see 38 C.F.R. § 3.303), it is 
outweighed by the absence of any contemporaneously recorded 
post-service medical evidence indicative of an ankle or back 
disability from the time of his separation from service until 
many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).   

Secondary Service Connection

The Board determines that the evidence preponderates against 
the veteran's claims of service connection for a left ankle 
and a back disability secondary to his service-connected knee 
disability.  There is no medical evidence that shows that the 
veteran's service-connected knee disability caused or 
aggravated a left ankle or a back disability.  In the only 
medical opinion of record, a VA physician found that the 
veteran's left ankle condition and lower back problem were 
not related to the veteran's knee disability.  In light of 
this competent medical opinion, and the fact that no other 
competent medical opinion of record contradicts this finding, 
the Board must deny the claims for secondary service 
connection.

c. Conclusion

For the reasons stated above, the Board finds that service 
connection is not warranted for either a low back disability 
or a left ankle disability.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected patellofemoral syndrome of the 
right knee, is denied.

Service connection for a left ankle disability, to include as 
secondary to service-connected patellofemoral syndrome of the 
right knee, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


